BETTS, District Judge.
This vessel and •cargo were arrested and sent to this port for adjudication as prize of war. A libel was filed in this suit November 6, 1862, and a monition and attachment were duly issued and served thereon on the same day, and returned in court on the 25th of the same month. No one intervening or appearing in the cause, the default of all persons in interest was, on such return, duly taken and recorded.
From the papers captured with the vessel, and the preparatory evidence before the prize commissioners, given by the master, the mate, and three seamen of the ship’s company on board at the time of her seizure, the facts connected with the voyage and arrest of the vessel and cargo are shown to be these: The vessel had a certificate of registry, issued at Bristol, England, to William Gough, a British merchant, there resident, as owner, on the 7th day of February, 1856. Shipping articles were executed between the master and crew, August 26, 1862, for a voyage “from Hull to Halifax, Nova Scotia, thence to any ports or places in British North America or the United States, or North or South America or the West Indies, and returning to any port on the continent of Europe, or in the Baltic or seas adjacent (with leave to call for orders), and terminating finally in the United Kingdom, for a probable period of nine months.” No manifest t>f the cargo, or clearance at the port of departure, accompanies the ship’s papers. The ship’s log, commences with this voyage, and designates it to be from Hull towards Halifax, and continues the entries day by day, on that route, to October 20th, and there ceases. Another private log of the master, found on board the vessel, has entries showing that the Robert Bruce has since 1859 run repeated trading voyages between Wilmington, North Carolina, and ports in England, the last of which began at Wilmington in December, 1861, and ended at Bristol, January 18, 1862. Several bills of lading from Hull to Halifax were found on board without the names of any consignees. The prize was •captured at about 8 o’clock a. m., October 22, 1862, by the United States gunboat Penob-scot, at sea, off Charlotte Inlet, about one mile from the land, on the coast of North Carolina, and some twenty miles west by south from the bar of Cape Fear river. The master says that the vessel sailed directly from Hull to the coast of North Carolina, and intended to enter the port of Wilmington if she could evade the blockade; that he knew of the war and the blockade of Wilmington, and presumes that his owner did; and that she had been in Wilmington in September, 1861, and brought from there a cargo of turpentine.
The evidence convicts the vessel and cargo of two grossly illegal acts, either of which subjects them to condemnation and forfeiture. The voyage was performed under false and simulated papers, representing it to be one from Hull to Halifax, when in truth, by the proofs, it was set on foot at Hull, and prosecuted, to the time of the capture, with intent to violate the blockade of Wilmington, and the vessel was seized in the act of attempting to fulfill that intention.